Citation Nr: 0820487	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-19 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Whether new and material evidence to reopen a claim for 
service connection for hepatitis C has been received.


REPRESENTATION

Veteran represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. White, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1970 to April 
1974. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision, by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which concluded that new and material evidence had 
not been submitted to reopen the claim for service connection 
for hepatitis C.


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO, among other 
things, denied service connection for hepatitis C.  Although 
notified of this decision later that month, the veteran did 
not appeal. 

2.  The evidence received since the April 2003 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, that relates to unestablished 
facts necessary to substantiate the claim, and that raises a 
reasonable possibility of substantiating the claim. 
 
3.  The preponderance of the competent evidence establishes 
that hepatitis C was initially documented many years 
following service, and that it is not etiologically related 
to service. 


CONCLUSION OF LAW

1.  The RO's April 2003 decision that denied service 
connection for hepatitis C is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007). 


2.  As evidence received since the April 2003 denial is new 
and material, the requirements for reopening the claim for 
service connection for hepatitis C are met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (a) 
(2007). 
 
3.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Regarding the veteran's petition to reopen the claim for 
service connection for hepatitis C, the Board finds that, in 
view of its favorable disposition of this matter, all 
notification and development action needed to fairly 
adjudicate this matter has been accomplished.  

Concerning a decision on the merits, the RO notified the 
veteran of the information and evidence needed to 
substantiate his claim for service connection in April 2005, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  A letter advising the veteran of the evidence 
needed to establish a disability rating and effective date 
was issued in March 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, service personnel 
records, private and VA treatment records, and a VA 
examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, actively seeking a medical 
opinion from his treatment provider.  Such reflects that the 
veteran had actual knowledge of what was needed to 
substantiate his claim.  Thus, any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

New and Material Evidence Claim

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In an April 2003 rating decision, the RO denied service 
connection for hepatitis C.  The relevant evidence of record 
then consisted of the veteran's service treatment records and 
VA medical records.  The veteran's VA medical records 
indicate a current diagnosis of hepatitis C, beginning many 
years after service.  The RO denied the claim for service 
connection for hepatitis C because there was no indication of 
a nexus between the veteran's hepatitis C and service.  
Although notified of the denial in an April 2003 letter, the 
veteran did not initiate an appeal.  Hence, that decision is 
final as to the evidence of record.  See 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007). 

The veteran subsequently filed a claim in March 2004 seeking 
service connection for hepatitis C.  He contended, in the 
alternative, that his hepatitis C was due to his work as a 
dental technician in service and having blood spattered on 
him or that his hepatitis C was due to a blood transfusion in 
service while undergoing a spinal tap and a circumcision.

Since the April 2003 RO rating decision, evidence added to 
the claims file includes additional service treatment records 
which detail a circumcision with a spinal anesthetic 
administered, VA treatment records which indicate the 
veteran's hepatitis C could possibly be related to service 
and a VA medical opinion addressing the veteran's hepatitis 
C.  As this evidence has not been considered by agency 
adjudicators, and is not cumulative or redundant of evidence 
previously of record, it is "new."  Moreover, as it is 
presumed credible solely for the purpose of determining 
whether new and material evidence has been submitted, it 
relates to unestablished facts necessary to substantiate the 
claim, and-to the extent that it addresses the etiology of 
the veteran's hepatitis C -provides a reasonable possibility 
of substantiating the claim, it is "material" for purposes 
of reopening. 
 
Under these circumstances, the Board concludes that new and 
material evidence has been submitted, and the criteria for 
reopening the claims for service connection for hepatitis C 
are met.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he contracted hepatitis C either 
while being splattered with blood as a dental technician 
while on active duty or as a result of a transfusion he 
received in-service during a circumcision and spinal tap.  
The Board notes that the veteran's service personnel records 
indicate he served as a dental technician for a period of 
time while he was on active duty.

Service treatment records are negative for any evidence of 
hepatitis, jaundice, or liver problems.  However, there are 
detailed surgical treatment notes for the circumcision under 
spinal anesthesia which the veteran underwent at the hospital 
at the Seymour Johnson Air Force Base in North Carolina in 
February 1972.  The veteran received an elective circumcision 
with a spinal anesthesia administered as part of the 
procedure.  The operation report indicates that the procedure 
was a routine circumcision and that the veteran returned to 
recovery in excellent condition.  There are daily treatment 
notes dated February 24, 1972, when the veteran arrived at 
the hospital, until March 1, 1972, when he was discharged.  A 
treatment note dated February 25, 1972 indicates that there 
was no bleeding from the site of the operation.  There is no 
indication that the veteran received a transfusion due to 
this procedure.     

However, a VA treatment note dated in June 1998, prior to the 
veteran's claim for benefits, indicates the veteran received 
a blood transfusion from his father when the veteran was age 
5.  The veteran additionally indicates that his father later 
died of chronic liver disease.  An additional treatment note 
dated in April 2001 indicates the veteran's father was a 
heroin user.  

An additional VA treatment note dated in July 2004 indicates 
that the veteran suffers from hepatitis C of uncertain 
duration; with a liver biopsy indicating significant disease.  
Other VA treatment records indicate the veteran was treated 
for substance abuse, to include cocaine and heroine.  More 
specifically, the veteran was brought to the VA emergency 
room during March 2001 with withdrawal symptoms from cocaine 
and heroine dependence.  The veteran indicated at that time 
he was an intravenous drug abuser in the past; however, he 
was only snorting and smoking cocaine and heroine at that 
time.  

An August 2004 addendum to a VA treatment note indicates that 
the veteran had requested a VA physician to make a statement 
of fact concerning the etiology of his hepatitis C.  The VA 
physician indicated that it is conceivable, i.e., possible 
that the veteran acquired the hepatitis C infection while 
working as a dental assistant in the military.  The physician 
goes on to report, however, that the veteran has other risk 
factors more commonly associated with hepatitis C infection 
but that occupational acquisition of hepatitis C is a well 
known fact.


The RO requested a VA medical opinion concerning the etiology 
of the veteran's hepatitis C.  The examiner reported that the 
veteran's claims file had been reviewed.  The examiner 
acknowledged the veteran's contentions that he contracted 
hepatitis C while serving as a dental technician; however, 
she indicated that the veteran had a history of polysubstance 
abuse, including cocaine, crack cocaine, and heroine abuse 
since age 15.  The examiner indicated, given this history of 
drug abuse, she could not resolve the issue concerning the 
etiology of the veteran's hepatitis C without resorting to 
mere speculation.   

The veteran alleges that he contracted hepatitis C either 
when he was splattered with blood while in service or when he 
received a transfusion during a circumcision procedure.  The 
veteran's file contains significant records concerning this 
circumcision and a transfusion is not indicated.  Objective 
evidence does indicate the veteran served as a dental 
technician; however, there is no objective indication that he 
was splattered with blood while working in this capacity.  

Upon review of the record, the Board finds the veteran's 
contentions are simply not credible.  Initially, the Board 
notes that the veteran described that the blood splattered 
"all over him."  Subsequently, after his claim was denied 
he stated that it splashed in his eyes and got on his hands.  
The Board finds it unlikely that a dental assistant involved 
in an operation would not at a minimum have worn surgical 
gloves.  Moreover, the veteran's contention of undergoing a 
transfusion in service was unsubstantiated.  Furthermore, the 
outpatient records clearly reflect that the veteran feels 
that he is "owed" benefits from the government.  In this 
regard, in March 2002 he "acknowledged his secondary gain 
motivation in seeking a PTSD diagnosis, stating that 'the 
government owes me.'"  A similar sentiment was noted in a 
May 2002 outpatient report.  Treatment records from 1998 
through 2001 make no reference to his dental technician 
history in regards to hepatitis C, but do include reference 
to significant illegal drug abuse, and receiving blood at the 
age of 5 from his heroine-using father who later died of 
liver disease.  Finally, outpatient records note the veteran 
lied in June 1998 about prior intravenous drug abuse, and in 
April 2004 it was noted that he lied about the date he last 
used, as a positive drug screen was noted after that date.  
Thus, the Board finds the veteran's veracity is suspect, and 
his contentions regarding his claimed in-service exposure are 
not credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).  

Additionally, of the two medical opinions of record, both 
indicate that the veteran's substance abuse is a significant 
risk factor for hepatitis C.  The favorable opinion notes 
only that it is possible, which is speculative.  Moreover, 
the other opinion noted that it would be speculative to opine 
on which risk factor caused hepatitis.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. at 23 (medical opinions which are speculative or 
inconclusive in nature cannot support a claim).  In any 
event, as the Board has found that the veteran's contentions 
are not credible, any medical opinion based upon those 
contentions 
has no probative value. 

In summary, there is no evidence of hepatitis C in service or 
evidence of hepatitis C for many years following service, and 
the preponderance of the competent evidence is against a 
finding that his current hepatitis C is related to service.  
Thus, the claim for service connection is denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   




ORDER

New and material evidence has been received to reopen a claim 
for service connection for hepatitis C and such claim is 
reopened.

Entitlement to service connection for hepatitis C is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


